DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.

Allowable Subject Matter
Claims 1, 3-10, 12-19, and 21-2 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 1, 10, and 19, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including " a computing system comprising: an output configured to display a user interface window that includes an embedded menu bar that comprises a plurality of selectable actions displayed therein which when selected open a plurality of navigation pages via an embedded navigation window, respectively, the plurality of selectable actions being arranged horizontally with respect to each other within the embedded menu bar; and a processor configured to receive a predetermined command with respect to the user interface window, and in response to receipt of the predetermined command, pop-out the embedded menu bar to initialize a pop-out menu bar that corresponds to the embedded menu bar within the user interface window and simultaneously conceal names of unselected selectable actions within the embedded menu bar within the user interface window, wherein the pop-out menu bar initially comprises a larger size than the embedded menu bar, includes more selectable actions than are displayed in the embedded menu bar, includes each of the plurality of selectable actions popped out from the embedded menu bar and the one or more hidden selectable actions completely hidden within the embedded menu bar which are arranged vertically with respect to each other, and is configured to move independently of the user interface window " when interpreted as a whole.
GoldSim Technology Group LLC ("User's Guide: GoldSim - Probabilistic Simulation Environment", Version 12.1, June 2018), hereinafter GoldSim discloses that when a new model is opened in GoldSim executed on personal computers, a user interface window is shown, which includes menu bar (embedded/docked) in horizontal form, toolbars (embedded/docked) in horizontal/vertical forms, browser (embedded/docked), graphics pane (embedded navigation window), and status bar, wherein the menu bar provides access to menus from which nearly any GoldSim operation (e.g., model building and manipulation tasks) can be carried out on models shown in graphics pane; i.e., different model contents/views can be shown in graphics pane when different menus are accessed from menu bar (GoldSim, Section "What Do I Need to Use GoldSim?" in Page 4; Section "User Interface Components" in Pages 58-59).  GoldSim further discloses that users can open previous saved model files by selecting one from the File menu, wherein the most recently saved files are listed at the 
Dassault Systèmes (SOLIDWORKS® Premium 2016 x64 Edition SP3.0, available on 04/15/20161), hereinafter Dassault teaches that embedded Command Manager can be undocked or separated from top of SOLIDWORKS® window to any desired locations and becomes a separate floating window by dragging one of its tab in SOLIDWORKS® ® window (Dassault, Screen Captures in Pages 2-12).  Dassault further teaches that the floating Command Manager for Assembly tab shown in Pages 4-6 and 12 includes 17 menu items which is more than 14 menu items in the embedded Command Manager for Assembly tab shown in Pages 2-3 and 11, and the floating Command Manager for Layout tab shown in Pages 7-8 includes 34 menu items which is more than 26 menu items in the embedded Command Manager for Layout tab shown in Pages 9-10 (Dassault, Screen Captures in Pages 2-12).  Dassault also teaches that the floating Command Manager for Assembly tab shown in Pages 4-6 and 12 includes 3 completely hidden menu items ("Instant 3D", "Updated Speedpak", and "Take Snapshot") within the embedded Command Manager for Assembly tab shown in Pages 2-3 and 11; the floating Command Manager for Layout tab shown in Pages 7-8 includes 8 completely hidden menu items ("Add/Remove", "Save Block", "Explode Block", "Make Part from Block", "Insert Components", "Mate", "Move Component", and "Show Hidden Component") within the embedded Command Manager for Layout tab shown in Pages 9-10; and the menu items in floating Command Manager are arranged vertically with respect to each other (Dassault, Screen Captures in Pages 2-12).  Dassault further discloses that the floating Command Manager can be re-docked to the last docking 
Atkinson (US Patent 4,931,783, issued on 06/05/1990) teaches that removing the menu window from the menu bar and positioning that menu window on the screen in a user selectable location to permit the user to view portions of the screen which would not be viewable if the menu window was still attached to the menu bar 3, and a handle icon 2 and a close icon 8 are added to the menu window 1 and the outline of the menu window 1 with the handle icon and close box follows the cursor around the display means as long as the user keeps the switch means in the second (down) position and there is no overlap of the menu bar 3 by the menu window 1; i.e., the hidden/invisible menu window associated with a command/menu option 4 is detached from the menu bar 3 and moved according to cursor position which is independent to the position of menu bar 3, wherein a pop-out menu option EDIT/Tj window 1 shown in FIG. 2/5 initially has a larger vertical size than embedded menu option EDIT/Tj in menu bar 3 shown in FIG. 1A since the menu window (pull-down menu) for EDIT/Tj is hidden/invisible by default when it is embedded in menu bar 3 before the dragging input (102 → 103 → 104 → 106 → 107 → 108 → 109 → 113 → 114 in FIG. 4A), wherein the switch means are still kept in the second (down) position) to detach from embedded menu bar 3 (i.e., before the predetermined command to initiate a display of a pop-out menu bar), and also, the detached menu window 1 shown in FIG. 2 is also has a larger vertical size than the attached menu window 1 shown in FIG. 1B because a handle icon 2 and a close icon 8 are added (Atkinson, FIG. 1A → FIGS. 2 and 5; 101 → 102 → 103 → 104 → 106 → 107 → 108 → 109 → 113 → 114 → 117 → 118 in FIGS. 4A-B; Col. 5, lines  FIGS. 1A-B; 127, 128, 129, 101, 102, 103 in FIGS. 4A-4B; Col. 8, line 62 – Col. 9, line 9; Col. 5, lines 49-68).
MAYER-ULLMANN (US 2013/0067430 A1, published on 03/14/2013) teaches that when menu container 734 is docked/anchored/embedded in window container 702, they include a double right arrow (like a fast forward symbol) similar to 218 to display more hidden options; menu container 212 includes upper arrows and lower arrows to scroll more hidden menu options; containers have both overflow vertically and overflow horizontal properties to reveal hidden items by scrolling actions (MAYER-ULLMANN, 734 in FIG. 7C; 212 and 218 in FIG. 2; Table 1; ¶¶ [0026], [0029], and [0040]).  MAYER-ULLMANN further teaches that when docked/anchored/embedded menu container 734 in FIG. 7C is undocked/unanchored, it can become undocked/unanchored menu container 720 (i.e., pop-out/floating menu container) in FIG. 7A, wherein both menu containers 734 and 720 includes the same menu options, "Overview" 722, "Feed" 724, "Products" 726, "Activities" 728, "Competitors" 730, and "Sales Team" 732 and the pop-
Morcos et al. (US 2002/0070977 A1, published on 06/13/2002) teaches a system and a method for displaying and manipulating various controls in a system that uses a graphical user interface (Morcos, ¶ [0001]), wherein an attached toolbar-like command bar 220 in FIG. 2 is detached and removed from original window and become a floating toolbar-like command bar 320 in FIG. 3 (Morcos, 220 and 320 in FIGS. 2-3; ¶¶ [0043]-[0044]).
Ording (US Patent 8,181,119 B1, issued on 05/15/2012) teaches systems and methods for customization of graphical user interfaces (Ording, Col. 1, lines 6-8), wherein a menu bar 302 is located at the top of a window 300, which includes user manipulable elements 351,355, and 356; and a button 304 to control the expansion of the contents of menu bar 302a; upon depressing the button 304, the contents of the menu bar 302a will be expanded to display additional GUI elements 352,353, and 354 in the expanded menu bar 302b; the dimensions of the menu bar 302 may expand to accommodate the presentation of additional available GUI elements for display within menu bar 302; several features of the expanded menu bar 302b are different from the collapsed menu bar 302a; the label of button 304 is changed to indicate to a user that upon depressing the button 304, the contents of the menu bar 302b will be collapsed,; 
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "pop-out the embedded menu bar to initialize a pop-out menu bar that corresponds to the embedded menu bar within the user interface window and simultaneously conceal names of unselected selectable actions within the embedded menu bar within the user interface window" when combining with all other limitations of the claim as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Pages 26-27 and 36 of screen captures regarding to SOLIDWORKS 2016 SP3 available date and SOLIDWORKS 2016 release date.